Citation Nr: 9914195	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-42 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an increased (compensable) evaluation for 
left patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

During her November 1998 Board hearing at the central office 
in Washington, D.C., before the undersigned Member, the 
veteran raised a claim of entitlement to an increased rating 
for his right knee disability.


REMAND

At the outset, it appears that page 7 of the March 1996 
statement of the case is missing.  That page or a copy 
thereof should be located and associated with the claims 
folder. 

A review of the service medical records reveals that the 
veteran was seen in July 1991 after she had been assaulted by 
her spouse.  She related that her husband had been physically 
abusing her since her assignment to Hawaii.  Examination 
revealed multiple hematomas on her back.  She was advised to 
seek a social services consultation.

In the recent case of Patton v. West, U.S. Vet. App. No. 97-
828 (March 30, 1999), United States Court of Appeals for 
Veterans Claims (the Court) reprimanded VA for failing to 
follow the evidentiary procedures for PTSD claims based on 
personal assault that were established in February 1996 in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14(c) (Feb. 20, 
1996).  The Court found the need to gather information from 
secondary sources in cases of non-combat related PTSD claims.

At her November 1998 Board hearing held in Washington, D.C., 
the veteran testified that she received counseling for 
marital problems and her depression at Walter Reed Army 
hospital shortly after her discharge.  She also testified 
that the Honolulu Police Department responded to her call 
when her husband physically abused her.  At the time, she 
lived in off-base housing.  This was from 1990 to 1993.   
Copies of these treatment records and any civilian police 
reports would be relevant to the veteran's claim.  Available 
service personnel records indicate that within months of the 
reported abuse, her recommendation for advancement was 
withdrawn by her commanding officer in October 1991, due to 
substandard performance.

The appellant also testified that sometime in late 1992 or 
early 1993, a male staff sergeant was investigated for sexual 
harassment involving approximately 12 women.  She indicated 
that she was unable to recall his name, but that his trial 
occurred at a United States Marine Corps base, Camp Smith, 
USCINCPAC.  She was associated with Battalion 42, Intel 
Division.  Other information indicates that she was with 
USCINCPAC Honolulu, HI, By PSD Pearl Harbor, HI. IDHS & SPC.  
A copy of the unit history and unit court martial history 
would be beneficial.

During the November 1998 hearing, the veteran also testified 
that her left knee disability had worsened since her last VA 
examination of it and that her knee "buckled."  The U.S. 
Court of Appeals for Veterans Claims has held that, under 38 
U.S.C.A. § 5107(a) (West 1991), VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include Walter Reed Army 
Hospital, commencing shortly after her 
discharge in May 1993.  Any records 
received should be associated with the 
claims folder.

2.  Then, the RO should attempt to 
obtain, with authorization provided by 
the veteran, any legal records available 
from civilian and military government 
authorities in Honolulu, Hawaii, 
regarding any reports of spousal abuse in 
her home from 1990 to 1993.  Any records 
received should be associated with the 
claims folder.

3.  The RO should make another attempt to 
secure the veteran's COMPLETE service 
personnel records through official 
channels.  The records should include, 
but are not limited to:  the Enlisted 
record of "Transfer and Receipts" (p 12), 
pages 32 and 33.  Enlisted record of 
"Administrative Remarks" (p 13), page 34.   
The RO should contact :
The Department of the Navy
	Office of the Judge Advocate General
	Investigations (Code 33)
	200 Stovall Street
	Alexandria, VA  22337-2400 
and request a JAGMAN report.  It should 
be indicated that the report in question 
might involve either a court martial or 
administrative hearing that occurred at 
Camp Smith in late 1992 or early 1993, 
involving sexual harassment charges 
against a staff sergeant filed by 
approximately 12 women.  Any records 
received should be associated with the 
claims folder.

4.  After the above records have been 
received, but in any event, the RO should 
schedule the veteran for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder is to be made available to the 
psychiatrist prior to examination for use 
in the study of the case. The examination 
should be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, (4th edition), (DSM-
IV).  If the veteran is diagnosed with 
post-traumatic stress disorder, the 
examiner is requested to proffer an 
opinion as to whether the verified 
inservice stressor(s) and only such 
stressor(s), caused the veteran's post-
traumatic stress disorder.  Reasons and 
bases for all conclusions should be 
provided.  The claims file, including a 
copy of this REMAND should be provided to 
the examiner for review prior to the 
examination.  The examination report 
should reflect that such a review was 
made.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to report 
for the examination in order that she may 
make an informed decision regarding her 
participation in said examination.

5.  After associating with the file all 
records obtained pursuant to the above 
directives, the RO should arrange for the 
veteran to undergo a VA examination by an 
orthopedist, to determine the extent of 
the service-connected left knee 
disability.  The orthopedist should be 
requested to identify any joint laxity 
and any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's left 
knee disability.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with the left 
knee disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims folders must be made available 
to the examiner for review prior to the 
examination.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.

6.  Thereafter, the RO should undertake 
any other development deemed appropriate 
and readjudicate the veteran's claims of 
entitlement to service connection for an 
acquired psychiatric disability.  It 
should also readjudicate the veteran's 
claim of entitlement to an increased 
evaluation for left knee disability, to 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45.  In 
evaluating the veteran's left knee 
disability, the RO should consider 
VAOPGCPREC 23-97 and determine whether 
separate evaluations are warranted for 
instability and limitation of motion.  In 
evaluating the claim for service 
connection for PTSD, the RO should comply 
with the recent holding in Patton 
regarding all necessary development prior 
to adjudication of that claim.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and her representative 
provided an opportunity to respond.  The veteran should be 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



